      Case 2:19-cv-00056-RMP       ECF No. 14   filed 10/03/19   PageID.116 Page 1 of 3


 1

 2   JACKSON LEWIS P.C.
     Barry Alan Johnsrud, WSBA #21952
 3   Sherry L. Talton, WSBA #42780
     520 Pike Street, Suite 2300
 4   Seattle, WA 98101
     206-405-0404
 5   Barry.johnsrud@jacksonlewis.com
     sherry.talton@jacksonlewis.com
 6   Attorneys for Defendant American Medical Response Ambulance Service, Inc.

 7

 8

 9

10
                       IN THE UNITED STATES DISTRICT COURT
11                   FOR THE EASTERN DISTRICT OF WASHINGTON

12    HALEY KARNITZ, Individually
                                                   No. 2:19-cv-00056 RMP
                                  Plaintiff,
13
             v.                                    STIPULATED MOTION FOR
14    AMERICAN MEDICAL RESPONSE                    DISMISSAL WITH PREJUDICE
      AMBULANCE SERVICE, INC.,
15                     Defendant.

16          IT IS HEREBY STIPULATED AND AGREED by and between the parties

17   hereto, through their respective counsel, that the above-entitled action has been fully

18   resolved by agreement and that said cause of action should be dismissed with prejudice

19   and without costs to either party.

20          RESPECTFULLY SUBMITTED this 3rd day of October, 2019.

21
      STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE - 1               Jackson Lewis P.C.
      (CASE NO. 2:19-cv-00056 RMP)                                  520 Pike Street, Suite 2300
28                                                                  Seattle, Washington 98101
                                                                          (206) 405-0404
     Case 2:19-cv-00056-RMP      ECF No. 14   filed 10/03/19   PageID.117 Page 2 of 3


 1   JACKSON LEWIS P.C.                          VANGUARD LAW FIRM
 2   By: s/ Barry Alan Johnsrud                  By: s/ Spencer Nathan Thal
      Barry Alan Johnsrud, WSBA #21952           Spencer Nathan Thal, WSBA #38325
      Sherry L. Talton, WSBA #42780              P.O. Box 939
 3    520 Pike Street, Suite 2300                Poulsbo, WA 98370
      Seattle, WA 98101                          (206) 488-8344
 4    206-405-0404                               spencer@vanguardlawfirm.com
      Barry.johnsrud@jacksonlewis.com
      Sherry.talton@jacksonlewis.com              Attorney for Plaintiff
 5
      Attorneys for Defendants
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21
     STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE - 2              Jackson Lewis P.C.
     (CASE NO. 2:19-cv-00056 RMP)                                 520 Pike Street, Suite 2300
28                                                                Seattle, Washington 98101
                                                                        (206) 405-0404
      Case 2:19-cv-00056-RMP      ECF No. 14   filed 10/03/19   PageID.118 Page 3 of 3


 1                            DECLARATION OF SERVICE
 2            The undersigned declares under penalty of perjury under the laws of the
     United State of America that on this day, I electronically filed a true and accurate
 3
     copy of the document to which this declaration is affixed with the Clerk of the Court
 4   using the CM/ECF System, which will send notification of such filing to the
 5   following:

 6                                   Spencer Nathan Thal
                                     Vanguard Law Firm
 7                                      P.O. Box 939
                                     Poulsbo, WA 98370
 8
                                    Attorneys for Plaintiffs
 9
              DATED this 3rd day of October, 2019.
10

11
                                            s/ Heather H. Adams
12                                          Heather H. Adams

13

14   4822-4777-6165, v. 3



15

16

17

18

19

20

21
      STIPULATED MOTION FOR DISMISSAL WITH PREJUDICE - 3              Jackson Lewis P.C.
      (CASE NO. 2:19-cv-00056 RMP)                                 520 Pike Street, Suite 2300
28                                                                 Seattle, Washington 98101
                                                                         (206) 405-0404
